  Case 2:21-cv-00234-JRG Document 1 Filed 06/29/21 Page 1 of 13 PageID #: 1




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                            MARSHALL DIVISION


JABAA, LLC,

a Maine Limited Liability Company,
                                              Civil Action No. 2:21-cv-00234
      Plaintiff,

      v.                                      JURY TRIAL DEMANDED

FOOT LOCKER, INC.,

a New York Corporation,

      Defendant.


                   COMPLAINT FOR PATENT INFRINGEMENT

      Plaintiff, Jabaa, LLC (hereinafter “Jabaa”), states for its Complaint against

Foot Locker, Inc., (referred to herein as “Defendant” or “Foot Locker”), as follows:

                                 INTRODUCTION

      1.     This is an action for patent infringement arising under the patent laws of

the United States, Title 35, United States Code.

                                  THE PARTIES

      2.     Plaintiff Jabaa is a Maine limited liability company with its principal

place of business located at 12 Dexter Rd, Garland, ME.




                                          1
  Case 2:21-cv-00234-JRG Document 1 Filed 06/29/21 Page 2 of 13 PageID #: 2




      3.     Jabaa is the successor-in-interest to the rights of Biometric Associates,

LP in U.S. Patent No. 7,480,637. Biometric was co-founded by Mr. Doug Kozlay,

who previously worked for the National Security Agency of the United States

Department of Defense. Mr. Kozlay is the named inventor on several identity and

security related patents, including the ’637 patent.

      4.     On information and belief, Defendant is a New York corporation with a

principal place of business at 330 W. 34th St., New York, New York 10001.

                          JURISDICTION AND VENUE

      5.     This Court has subject matter jurisdiction over all causes of action set

forth herein pursuant to 28 U.S.C. §§ 1331 and 1338(a) because this action arises

under the patent laws of the United States, Title 35, United States Code, including 35

U.S.C. § 271, et seq.

      6.     This Court has personal jurisdiction over Defendant on the grounds

that Defendant has minimum contacts with the State of Texas, and Defendant has

purposefully availed itself of the privileges of conducting business in the State of

Texas. For example, Defendant offers to sell and ship products into the State of

Texas and this Judicial District through its smartphone apps, including Foot

Locker, Kids Foot Locker, Champs Sports, and Footaction, and on information and

belief has sold products into the State of Texas and this Judicial District utilizing




                                          2
  Case 2:21-cv-00234-JRG Document 1 Filed 06/29/21 Page 3 of 13 PageID #: 3




its infringing apps. The infringing apps indicate that they are published by

Defendant. Defendant also has stores located in the State of Texas and this Judicial

District, including, for example, Foot Locker stores located at 6155 Eastex

Freeway, Suite B-272, Beaumont, TX 77706; 4601 Broadway, Space F-15, Tyler,

TX 75703; 3500 McCain Road, Space 11, Longview, TX 75605; 6121 West Park

Blvd., Ste C-106, Plano, TX 75093; and 2601 Preston Road, Ste 1252, Frisco, TX

75034; Champs Sports stores located at 4601 S. Broadway, Space F-25, Tyler, TX

75703; 6155 Eastex Freeway, Suite 110, Beaumont, TX 77706; 3100 Hwy 365, Ste

176, Port Arthur, TX 77642; 2400 Richmond Rd, Ste 55, Texarkana, TX 75503;

and 2601 Preston Rd, Suite 2108, Frisco, TX 75034; and Footaction stores located

at 3500 McCain Rd, Suite F03, Longview, TX 75605; and 2400 Richmond Rd, Ste

121, Texarkana, TX 75503. These stores are listed on websites owned by

Defendant, including https://www.footlocker.com; https://www.champssports.com;

and https://www.footaction.com, and are also listed in Defendant’s infringing apps

as locations where customers can pick up products purchased using the infringing

apps.

        7.   Further, this Court has personal jurisdiction over Defendant because

Defendant has placed its infringing app into the stream of commerce; knew or

should have known that its infringing app would have been downloaded in Texas;




                                         3
  Case 2:21-cv-00234-JRG Document 1 Filed 06/29/21 Page 4 of 13 PageID #: 4




and Defendant’s conduct and connections with the State of Texas are such that it

could reasonably foresee being haled into court within the State of Texas and this

Judicial District, including through the sale and offer for sale of products via its

infringing app.

       8.    Venue is proper in this Court pursuant to 28 U.S.C. § 1400(b) because

Defendant has committed acts of infringement and has a regular and established

place of business in this Judicial District.

                      JABAA’S U.S. PATENT NO. 7,480,637

       9.    On January 20, 2009, the United States Patent and Trademark Office

duly and legally issued United States Patent No. 7,480,637, entitled “Internet

Transaction Authentication Apparatus, Method, And System For Improving

Security Of Internet Transactions.” A true and correct copy of U.S. Patent No.

7,480,637 is attached hereto as Exhibit “A.” A true and correct copy of the

prosecution history for U.S. Patent No. 7,480,637 is attached hereto as Exhibit

“B.”

       10.   Jabaa is the owner, by assignment, of all right, title, and interest in and

to U.S. Patent No. 7,480,637 (hereinafter the “’637 Patent”), including the right to

bring suit for past, present, and future patent infringement, and to collect past,

present, and future damages.




                                               4
  Case 2:21-cv-00234-JRG Document 1 Filed 06/29/21 Page 5 of 13 PageID #: 5




                   No Claim Of Jabaa’s ’637 Patent Is Abstract

      11.    The claims of Jabaa’s ʼ637 Patent are focused on an advance over the

prior art such that their character as a whole is not directed to excluded subject

matter, such as an abstract idea, or any other subject matter excluded under 35

U.S.C. § 101.

      12.    In fact, the Patent Office determined that the combinations claimed in

the claims of Jabaa’s ʼ637 Patent are novel and nonobvious.

      13.    The advancement claimed in the claims of Jabaa’s ʼ637 Patent

includes, inter alia, a biometric customer authentication apparatus for improving

online transaction security and for assuring the identity of a customer, comprising,

for example, an electronic enclosure including a fingerprint sensor disposed

thereupon and transaction security software resident within and executing on said

at least one processor further comprising biometric fingerprint authentication

software    for   authenticating   authorized   customers   and     also   comprising

cryptographic transaction authentication software for authenticating transactions.

Such a combination was not well-understood, routine, or conventional. And such a

combination constitutes a tangible, specific, concrete invention.

            The Inventions Claimed In Jabaa’s ’637 Patent Were Not
                  Well-Understood, Routine, Or Conventional

      14.    Prior to the invention(s) claimed in Jabaa’s ʼ637 Patent, a portable


                                          5
  Case 2:21-cv-00234-JRG Document 1 Filed 06/29/21 Page 6 of 13 PageID #: 6




device that implemented a fingerprint sensor and all aspects of authentication did

not exist. A portable device that was further able to perform cryptographic

operations and retain a user’s identity also did not exist.

      15.    Personal, mobile, portable Internet Transaction Authentication devices

that are capable of providing a secure identification device that uses fingerprint

biometrics to authenticate an authorized user and that also uses strong

cryptography to reduce the risk of fraud were not well-understood, routine, or

conventional as of the priority date of Jabaa’s ʼ637 Patent.

      16.    Personal, mobile, portable Internet Transaction Authentication devices

that are capable of transmitting a cryptographically encapsulated data message that

irrefutably identifies an enrolled customer, while identifying the apparatus and

biometrically authenticating the customer also were not well-understood, routine,

or conventional as of the priority date of Jabaa’s ʼ637 Patent.

      17.    Personal, mobile, portable Internet Transaction Authentication devices

that are able to successfully respond to a cryptographic challenge issued by one or

more external systems, such as one or more authentication service providers or

financial institutions also were not well-understood, routine, or conventional as of

the priority date of Jabaa’s ʼ637 Patent.

      18.    Personal, mobile, portable Internet Transaction Authentication devices




                                            6
  Case 2:21-cv-00234-JRG Document 1 Filed 06/29/21 Page 7 of 13 PageID #: 7




that provide a wireless version of the ITA which is capable of securely

communicating with merchant point-of-presence transactions processing machines

and upstream external systems also were not well-understood, routine, or

conventional as of the priority date of Jabaa’s ʼ637 Patent.

      19.    Personal, mobile, portable Internet Transaction Authentication devices

that provide a “Card Present”-equivalent level of assurance of legitimacy of an

ITA transaction and provide assurances equal to or better than an actual physical

“Card Present” transaction also were not well-understood, routine, or conventional

as of the priority date of Jabaa’s ʼ637 Patent.

      20.    The inventions claimed in the ʼ637 Patent address one or more of

these failings in the art as it existed prior to the ʼ637 Patent, including, for

example, claim 1:

      1. A biometric customer authentication apparatus for improving
      online transaction security and for assuring the identity of a customer,
      comprising:
      an electronic enclosure including a fingerprint sensor disposed
      thereupon and further including an external communications interface;

      at least one processor comprised within said enclosure and coupled to
      said fingerprint sensor;
      transaction security software resident within and executing on said at
      least one processor further comprising biometric fingerprint
      authentication software for authenticating authorized customers and
      also comprising cryptographic transaction authentication software for
      authenticating transactions;


                                           7
  Case 2:21-cv-00234-JRG Document 1 Filed 06/29/21 Page 8 of 13 PageID #: 8




      at least one of a memory and a communications buffer coupled to said
      at least one processor and further coupled to said external
      communications interface; and
      a communications subsystem coupled into said external
      communications interface for relaying data messages between at least
      one external system and said apparatus.

The invention recited in claim 1 was not well-understood, routine, or conventional

as of the priority date of Jabaa’s ʼ637 Patent.

       COUNT I: DIRECT INFRINGEMENT OF THE ʼ637 PATENT

      21.    Plaintiff realleges and incorporates by reference the allegations set

forth above, as if set forth verbatim herein.

      22.    Defendant has made, used, sold, offered for sale, or imported products

that incorporate one or more of the inventions claimed in the ʼ637 Patent.

      23.    For example, Defendant has infringed at least claim 1 of the ʼ637

Patent, either literally or under the doctrine of equivalents, in connection with, for

example, its use of the Foot Locker, Kids Foot Locker, Champs Sports, and

Footaction apps, as detailed in the preliminary claim chart attached as Exhibit “C.”

On information and belief, Defendant uses and has used the app in an infringing

manner in connection with testing the app and in using the app on a customer’s

device to complete purchases.

      24.    Defendant’s infringing activities have been without authority or




                                           8
  Case 2:21-cv-00234-JRG Document 1 Filed 06/29/21 Page 9 of 13 PageID #: 9




license under the ʼ637 Patent.

      25.    By letter dated June 25, 2021, Plaintiff provided Defendant a copy of

the ’637 Patent and also told Defendant that Defendant’s Foot Locker, Kids Foot

Locker, Champs Sports, and Footaction apps are covered by the ʼ637 Patent. See

Exhibit “D.” As a result, Defendant has had actual notice and knowledge of

Defendant’s alleged infringement of the ’637 Patent since no later than June 28,

2021, when Jabaa’s letter was received by Defendant.

      26.    Despite actual notice of the ʼ637 Patent, Defendant has and continues

to infringe the ʼ637 Patent.

      27.    On information and belief, as Defendant deliberately avoided

confirming Defendant’s high probability of wrongdoing, Defendant has and

continues to directly infringe at least claim 1 of the ’637 Patent with willful

blindness.

      28.    Defendant’s direct infringement of the ʼ637 Patent has been, and

continues to be, willful and deliberate, entitling Jabaa to increased damages

pursuant to 35 U.S.C. § 284 and to attorneys’ fees pursuant to 35 U.S.C. § 285.

      29.    Jabaa has and continues to suffer damages as a direct and proximate

result of Defendant’s direct infringement of the ʼ637 Patent and will suffer

additional and irreparable damages unless Defendant is permanently enjoined by




                                         9
Case 2:21-cv-00234-JRG Document 1 Filed 06/29/21 Page 10 of 13 PageID #: 10




this Court from continuing its infringement. Jabaa has no adequate remedy at law.

      30.    Jabaa is entitled to: (i) damages adequate to compensate it for

Defendant’s direct infringement of the ʼ637 Patent, which amounts to, at a

minimum, a reasonable royalty; (ii) treble damages; (iii) attorneys’ fees; (iv) costs;

and (v) an injunction.

      COUNT II: INDIRECT INFRINGEMENT OF THE ʼ637 PATENT

      31.    Plaintiff realleges and incorporates by reference the allegations set

forth above, as if set forth verbatim herein.

      32.    Defendant has in the past and continues to indirectly infringe at least

claim 1 of the ʼ637 Patent in violation of 35 U.S.C. § 271(b) by actively,

knowingly, and intentionally inducing direct infringement by other persons,

including customers and end users, by encouraging and instructing their customers

to use the Foot Locker, Kids Foot Locker, Champs Sports, and Footaction apps in a

manner understood and intended to infringe the ʼ637 patent. For example,

Defendant instructs its customers to utilize the Foot Locker, Kids Foot Locker,

Champs Sports, and Footaction apps in an infringing manner, including

encouraging customers to pay for a purchase using the Google Pay link found in

Defendant’s app and utilizing fingerprint authentication.

      33.    Defendant also has in the past and continues to indirectly infringe at




                                          10
Case 2:21-cv-00234-JRG Document 1 Filed 06/29/21 Page 11 of 13 PageID #: 11




least claim 1 of the ’637 Patent in violation of 35 U.S.C. § 271(c) by actively,

knowingly, and intentionally contributing to an underlying direct infringement by

other persons, such as Defendant’s patrons, customers, and end users, by offering

and providing Defendant’s Foot Locker, Kids Foot Locker, Champs Sports, and

Footaction apps for download without authority or license from Plaintiff and in a

manner understood and intended to infringe the ’637 Patent. For example,

Defendant knows that the fingerprint-authentication technique provided in

Defendant’s app in connection with Google Pay is both patented and infringing, is

not a staple article, and has no substantial non-infringing use.

      34.    On information and belief, as Defendant deliberately avoided

confirming its high probability of wrongdoing, Defendant has and continues to

induce and contribute to the direct infringement of at least claim 1 of the ’637

Patent with willful blindness.

      35.    Defendant’s indirect infringement of the ʼ637 Patent has been, and

continues to be, willful and deliberate, entitling Jabaa to increased damages

pursuant to 35 U.S.C. § 284 and to attorneys’ fees pursuant to 35 U.S.C. § 285.

      36.    Jabaa has and continues to suffer damages as a direct and proximate

result of Defendant’s indirect infringement of the ʼ637 Patent and will suffer

additional and irreparable damages unless Defendant is permanently enjoined by




                                          11
Case 2:21-cv-00234-JRG Document 1 Filed 06/29/21 Page 12 of 13 PageID #: 12




this Court from continuing its infringement. Jabaa has no adequate remedy at law.

       37.   Jabaa is entitled to: (i) damages adequate to compensate it for

Defendant’s indirect infringement of the ʼ637 Patent, which amounts to, at a

minimum, a reasonable royalty; (ii) treble damages; (iii) attorneys’ fees; (iv) costs;

and (v) an injunction.

                               PRAYER FOR RELIEF

       WHEREFORE, Plaintiff seeks the following relief:

       a.    A declaration that Defendant has infringed the ʼ637 Patent;

       b.    That Defendant be enjoined from further infringement of the ʼ637

Patent pursuant to 35 U.S.C. § 283;

       c.    That Defendant be ordered to pay damages adequate to compensate

Plaintiff for Defendant’s infringement of the ʼ637 Patent pursuant to 35 U.S.C. §

284;

       d.    That Defendant be ordered to pay Plaintiff treble damages pursuant to

35 U.S.C. § 284;

       e.    That Defendant be ordered to pay prejudgment interest pursuant to 35

U.S.C. § 284;

       f.    That Defendant be ordered to pay all costs associated with this action

pursuant to 35 U.S.C. § 284;




                                         12
Case 2:21-cv-00234-JRG Document 1 Filed 06/29/21 Page 13 of 13 PageID #: 13




       g.     That Defendant be ordered to pay Plaintiff’s attorneys’ fees pursuant

to 35 U.S.C. § 285;

       h.     That Plaintiff be granted such other and additional relief as the Court

deems just and proper.

                          DEMAND FOR JURY TRIAL

       Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury of all

issues so triable.

       This 29th day of June, 2021.

                                            Respectfully submitted,


                                            /s/ Cortney S. Alexander
                                            Stephen R. Risley
                                            Telephone: 404-585-2101
                                            Email: steverisley@kentrisley.com
                                            Cortney S. Alexander
                                            Telephone: 404-855-3867
                                            Email:
                                            cortneyalexander@kentrisley.com

                                            KENT & RISLEY LLC
                                            5755 North Point Parkway
                                            Suite 57
                                            Alpharetta, Georgia 30022

                                            Attorneys for Plaintiff




                                         13
